DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I, claim 2 in the reply filed on 4/19/2022 is acknowledged.  The traversal is on the ground(s) that no serious search burden exists.  This is found to be persuasive because each of Species I, claim 2 and Species II, claim 3 were found in a single reference (see rejection of claims 1-3 below).
The requirement is deemed improper and therefore the restriction requirement has been rescinded.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, & 20 of copending Application No. 16/658,784 in view of Nam et al. (KR 101389826 B1) (as recited in the IDS dated 10/22/2019) (English machine translation provided herein). 
Regarding claim 1, 16/658,784 discloses a gel polymer electrolyte (claims 1 & 20), comprising: a hydrogel matrix (claims 1 & 20; a gel comprising poly(vinylphosphonic acid) will have the properties of being a crosslinked hydrophilic polymer that does not dissolve in water)  comprising a polymer formed by a reaction of a monomer system (claims 1 & 20) and; a molybdate(VI) salt (claim 6) dispersed in the hydrogel matrix (claims 1, 6, & 20; there will be inherently some degree of dispersion), wherein the molybdate(VI) salt is present in an amount of 1.0 wt% to 20.0 wt% relative to a total weight of the hydrogel matrix (claims 1 & 20) which is within the claimed range of 0.1 wt%-20 wt%.
16/658,784 does not disclose a polymer formed by a reaction of a monomer system comprising 2-acrylamido-2-methyl-1-propanesulfonic acid (AMPS).
Nam teaches a gel polymer electrolyte (machine translation; P3; “Means to solve the problem”), comprising: a hydrogel matrix (machine translation; P10; a gel comprising AMPS will have the properties of being a crosslinked hydrophilic polymer that does not dissolve in water) comprising a polymer formed by a reaction of a monomer system comprising 2-acrylamido-2-methyl-1-propanesulfonic acid (AMPS) (machine translation; P10; the three last paragraphs) because it provides for an electrolyte gel with excellent ion conductivity (machine translation; P6; Means to solve the problem).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the monomer system of 16/658,784 with the monomer system of Nam because it provides for an electrolyte gel with excellent ion conductivity and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 2, modified 16/658,784 discloses all the limitations of the gel polymer electrolyte above and further discloses wherein the polymer is a homopolymer formed by a reaction of AMPS (Nam; machine translation; P10; middle paragraph; sample (b); PAMPS) because using such a polymer allows for an electrode with a higher specific capacity (Nam; machine translation; P10; last paragraph).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the polymer of Nam as the polymer of modified 16/658,784 because using such a polymer allows for an electrode with a higher specific capacity and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 3, modified 16/658,784 discloses all the limitations of the gel polymer electrolyte above and further discloses wherein the polymer is a copolymer formed by a reaction of a monomer system comprising AMPS and an additional monomer which is an acrylate monomer (Nam; machine translation; P9; middle paragraph; PAA).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the polymer of Nam as the polymer of modified 16/658,784 because it is a known polymer suitable for the intended purpose of forming a gel polymer electrolyte and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 7, modified 16/658,784 discloses all the limitations of the gel polymer electrolyte above and further discloses wherein the molybdate(VI) salt is present in an amount of 1.0 wt%-20.0 wt% (16/658,784; claims 1 & 20) relative to a total weight of the hydrogel matrix which encompasses the claimed range of the claimed range of 1.0 wt%-10.0 wt%.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select an amount of salt disclosed in 16/658,784 for the gel polymer electrolyte of modified 16/658,784 which is within the claimed range because it is a known amount of salt suitable for the intended purpose of forming a gel polymer electrolyte and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 8, modified 16/658,784 discloses all the limitations of the gel polymer electrolyte above and further discloses wherein the hydrogel composition comprising a hydrogel matrix comprising a polymer formed by a reaction of a monomer system comprising AMPS (Nam; machine translation; P10; the three last paragraphs) and a molybdate(VI) salt (claim 6) which is similar to the hydrogel composition in the instant specification P32; Example 2 and P35; Example 6.
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Therefore, modified 16/658,784 inherently discloses wherein the gel polymer electrolyte is “substantially amorphous.” 
Claims 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, & 20 of copending Application No. 16/658,784 in view of Nam et al. (KR 101389826 B1) (as recited in the IDS dated 10/22/2019) (English machine translation provided herein). 
Regarding claim 4, modified 16/658,784 discloses all the limitations of the gel polymer electrolyte above and further discloses wherein the molybdate(VI) salt is an ammonium molybdate(VI) (16/658,784; claim 7).
Regarding claim 5, modified 16/658,784 discloses all the limitations of the gel polymer electrolyte above and further discloses wherein the molybdate(VI) salt is an ammonium molybdate which is ammonium orthomolybdate (NH4)2MoO4) (16/658,784; claim 7).
Regarding claim 6, modified 16/658,784 discloses all the limitations of the gel polymer electrolyte above and further discloses wherein the molybdate(VI) salt is ammonium orthomolybdate (NH4)2MoO4) (16/658,784; claim 7).
Claims 9-10, & 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, 18, & 20 of copending Application No. 16/658,784 in view of Nam et al. (KR 101389826 B1) (as recited in the IDS dated 10/22/2019) (English machine translation provided herein). 
Regarding claim 9, modified 16/658,784 discloses all the limitations of the gel polymer electrolyte above and further discloses a supercapacitor (claim 8), comprising: a first electrode and a second electrode (claim 8); and the polymer gel electrolyte arranged between the first and the second electrodes (claim 8); wherein the first and the second electrodes each comprises: a current collector (claim 18); and a conductive layer disposed on the current collector (claims 8 & 18), and wherein the polymer gel electrolyte is in electrical contact with the conductive layers of the first and the second electrodes (claim 8 & 18).
Regarding claim 10, modified 16/658,784 discloses all the limitations of the gel polymer electrolyte above and further discloses wherein the polymer gel electrolyte comprises 1.0 wt%-20.0 wt% (16/658,784; claims 1 & 20) relative to a total weight of the hydrogel matrix which encompasses the claimed range of the claimed range of 2.0 wt%-7.0 wt%.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select an amount of salt disclosed in 16/658,784 for the gel polymer electrolyte of modified 16/658,784 which is within the claimed range because it is a known amount of salt suitable for the intended purpose of forming a gel polymer electrolyte and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 15, modified 16/658,784 discloses all the limitations of the gel polymer electrolyte above and further discloses wherein the current collector is aluminum (16/658,784; claim 18) out of a list of other materials.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select aluminum from the list disclosed in 16/658,784 to be the current collector of modified 16/658,784 because it is a known current collector material suitable for the intended purpose of forming a supercapacitor and the skilled artisan would have a reasonable expectation of success in doing so.
Claims 11-14 & 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, 13, 18, & 20 of copending Application No. 16/658,784 in view of Nam et al. (KR 101389826 B1) (as recited in the IDS dated 10/22/2019) (English machine translation provided herein). 
Regarding claim 11, modified 16/658,784 discloses all the limitations of the supercapacitor above and further discloses wherein the conductive layer comprises a conductive carbon (16/658,784; claim 13).
Regarding claim 12, modified 16/658,784 discloses all the limitations supercapacitor above and further discloses wherein the conductive layer comprises a conductive carbon which is active carbon (16/658,784; claim 13). 
Regarding claim 13, modified 16/658,784 discloses all the limitations of the supercapacitor above and further discloses wherein the conductive carbon is active carbon (16/658,784; claim 13).
Regarding claim 14, modified 16/658,784 discloses all the limitations of the gel polymer electrolyte above and further discloses wherein the current collector comprises at least one metal selected from the group consisting of aluminum, gold, silver, and copper (16/658,784; claim 18).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select aluminum from the list disclosed in 16/658,784 to be the current collector of modified 16/658,784 because it is a known current collector material suitable for the intended purpose of forming a supercapacitor and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 17, modified 16/658,784 discloses all the limitations of the supercapacitor above and further discloses wherein the method of making the supercapacitor comprises forming a polymer electrolyte gel (16/658,784; claims 1 & 20) comprising a hydrogel matrix (16/658,784; claims 1 & 20; a gel comprising poly(vinylphosphonic acid) will have the properties of being a crosslinked hydrophilic polymer that does not dissolve in water) comprising a polymer formed by a reaction of a monomer system comprising 2-acrylamido-2-methyl-1-propanesulfonic acid (AMPS) (Nam; machine translation; P10; the three last paragraphs); and a molybdate(VI) salt (16/658,784; claim 6) dispersed in the hydrogel matrix (16/658,784; claims 1, 6, & 20; there will be inherently some degree of dispersion), wherein the molybdate(VI) salt is present in an amount of 1.0 wt%-20.0 wt% of the molybdate(VI) salt relative to a total weight of the hydrogel matrix (16/658,784; claims 1, 6, & 20); and wherein the polymer gel electrolyte is arranged between a first and a second electrode (16/658,784; claim 8), wherein each of the first and the second electrode comprises: a current collector (16/658,784; claim 18); and a conductive layer disposed on the current collector (16/658,784; claims 8 & 18); and wherein the conductive layer comprises active carbon (16/658,784; claim 13).
The instant specification discloses wherein the method of making the supercapacitor comprises forming an a polymer electrolyte gel (P32; Example 2) comprising a hydrogel matrix (P32; Example 2) comprising a polymer formed by a reaction of a monomer system comprising 2-acrylamido-2-methyl-1-propanesulfonic acid (AMPS) (P32; Example 2); and a molybdate(VI) salt (P32-33; Example 2) dispersed in the hydrogel matrix (P32; Example 2), wherein the molybdate(VI) salt is present in an amount of 2.0 wt%-7.0 wt% of the molybdate(VI) salt relative to a total weight of the hydrogel matrix (P32; Example 3 & Fig. 5A); and wherein the polymer gel electrolyte is arranged between a first and a second electrode (P32-33; Example 3), wherein each of the first and the second electrode comprises: a current collector (P32-33; Example 3); and a conductive layer disposed on the current collector; and wherein the conductive layer comprises active carbon (P32-33; Example 3).
Given that the supercapacitor of the instant specification was made in a similar manner to the supercapacitor of modified 16/658,784, then a similar specific capacitance and current density would be expected to include a supercapacitor having “a specific capacitance (Cs) of 360-550 F/g at a current density in a range of 1-10 A/g.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the claimed specific capacitance and current density in the supercapacitor of modified 16/658,784 because the supercapacitor of modified 16/658,784 and the supercapacitor of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 18, modified 16/658,784 discloses all the limitations of the supercapacitor above and further discloses wherein the method of making the supercapacitor comprises forming a polymer electrolyte gel (16/658,784; claims 1 & 20) comprising a hydrogel matrix (16/658,784; claims 1 & 20; a gel comprising poly(vinylphosphonic acid) will have the properties of being a crosslinked hydrophilic polymer that does not dissolve in water) comprising a polymer formed by a reaction of a monomer system comprising 2-acrylamido-2-methyl-1-propanesulfonic acid (AMPS) (Nam; machine translation; P10; the three last paragraphs); and a molybdate(VI) salt (16/658,784; claim 6) dispersed in the hydrogel matrix (16/658,784; claims 1, 6, & 20; there will be inherently some degree of dispersion), wherein the molybdate(VI) salt is present in an amount of 1.0 wt%-20.0 wt% of the molybdate(VI) salt relative to a total weight of the hydrogel matrix (16/658,784; claims 1, 6, & 20); and wherein the polymer gel electrolyte is arranged between a first and a second electrode (16/658,784; claim 8), wherein each of the first and the second electrode comprises: a current collector (16/658,784; claim 18); and a conductive layer disposed on the current collector (16/658,784; claims 8 & 18); and wherein the conductive layer comprises active carbon (16/658,784; claim 13).
The instant specification discloses wherein the method of making the supercapacitor comprises forming an a polymer electrolyte gel (P32; Example 2) comprising a hydrogel matrix (P32; Example 2) comprising a polymer formed by a reaction of a monomer system comprising 2-acrylamido-2-methyl-1-propanesulfonic acid (AMPS) (P32; Example 2); and a molybdate(VI) salt (P32-33; Example 2) dispersed in the hydrogel matrix (P32; Example 2), wherein the molybdate(VI) salt is present in an amount of 2.0 wt%-7.0 wt% of the molybdate(VI) salt relative to a total weight of the hydrogel matrix (P32; Example 3 & Fig. 5A); and wherein the polymer gel electrolyte is arranged between a first and a second electrode (P32-33; Example 3), wherein each of the first and the second electrode comprises: a current collector (P32-33; Example 3); and a conductive layer disposed on the current collector; and wherein the conductive layer comprises active carbon (P32-33; Example 3).
Given that the supercapacitor of the instant specification was made in a similar manner to the supercapacitor of modified 16/658,784, then a similar energy density would be expected to include a supercapacitor having “an energy density in a range of 200-280 W · h/kg.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the claimed energy density in the supercapacitor of modified 16/658,784 because the supercapacitor of modified 16/658,784 and the supercapacitor of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 19, modified 16/658,784 discloses all the limitations of the supercapacitor above and further discloses wherein the method of making the supercapacitor comprises forming a polymer electrolyte gel (16/658,784; claims 1 & 20) comprising a hydrogel matrix (16/658,784; claims 1 & 20; a gel comprising poly(vinylphosphonic acid) will have the properties of being a crosslinked hydrophilic polymer that does not dissolve in water) comprising a polymer formed by a reaction of a monomer system comprising 2-acrylamido-2-methyl-1-propanesulfonic acid (AMPS) (Nam; machine translation; P10; the three last paragraphs); and a molybdate(VI) salt (16/658,784; claim 6) dispersed in the hydrogel matrix (16/658,784; claims 1, 6, & 20; there will be inherently some degree of dispersion), wherein the molybdate(VI) salt is present in an amount of 1.0 wt%-20.0 wt% of the molybdate(VI) salt relative to a total weight of the hydrogel matrix (16/658,784; claims 1, 6, & 20); and wherein the polymer gel electrolyte is arranged between a first and a second electrode (16/658,784; claim 8), wherein each of the first and the second electrode comprises: a current collector (16/658,784; claim 18); and a conductive layer disposed on the current collector (16/658,784; claims 8 & 18); and wherein the conductive layer comprises active carbon (16/658,784; claim 13).
The instant specification discloses wherein the method of making the supercapacitor comprises forming an a polymer electrolyte gel (P32; Example 2) comprising a hydrogel matrix (P32; Example 2) comprising a polymer formed by a reaction of a monomer system comprising 2-acrylamido-2-methyl-1-propanesulfonic acid (AMPS) (P32; Example 2); and a molybdate(VI) salt (P32-33; Example 2) dispersed in the hydrogel matrix (P32; Example 2), wherein the molybdate(VI) salt is present in an amount of 2.0 wt%-7.0 wt% of the molybdate(VI) salt relative to a total weight of the hydrogel matrix (P32; Example 3 & Fig. 5A); and wherein the polymer gel electrolyte is arranged between a first and a second electrode (P32-33; Example 3), wherein each of the first and the second electrode comprises: a current collector (P32-33; Example 3); and a conductive layer disposed on the current collector; and wherein the conductive layer comprises active carbon (P32-33; Example 3).
Given that the supercapacitor of the instant specification was made in a similar manner to the supercapacitor of modified 16/658,784, then a similar power density would be expected to include a supercapacitor having “a power density in a range of 2-20 kW/kg.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the claimed power density in the supercapacitor of modified 16/658,784 because the supercapacitor of modified 16/658,784 and the supercapacitor of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Claims 16 & 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, 18, & 20 of copending Application No. 16/658,784 and Nam et al. (KR 101389826 B1) (as recited in the IDS dated 10/22/2019) (English machine translation provided herein) in further view of Senthilkumar et al. "High performance solid-state electric double layer capacitor from redox mediated gel polymer electrolyte and renewable tamarind fruit shell derived porous carbon" and “Supporting Information” (combined in one document). 
Regarding claim 16, modified 16/658,784 discloses all the limitations of the supercapacitor above but does not disclose wherein the conductive layer further comprises a binder which is at least one selected from the group consisting of polyvinylidene fluoride, polyvinylidene chloride, and polytetrafluoroethylene.
Senthilkumar teaches a supercapacitor (Senthilkumar; P10542:C2; “P2.3. Electrode Preparation and SSEDLCs Fabrication”), comprising: a first electrode and a second electrode (Senthilkumar; P10542:C2; “P2.3. Electrode Preparation and SSEDLCs Fabrication”; each electrode comprises AC, carbon black, and polyvinylidene fluoride in N-methyl-2-pyrrolidone spread onto a stainless steel plate); wherein the first and the second electrodes each comprises: a current collector (Senthilkumar; P10542:C2; “P2.3. Electrode Preparation and SSEDLCs Fabrication”; each electrode comprises a stainless steel plate); and a conductive layer disposed on the current collector (Senthilkumar; P10542:C2; “P2.3. Electrode Preparation and SSEDLCs Fabrication”; each electrode comprises AC, carbon black, and polyvinylidene fluoride in N-methyl-2-pyrrolidone spread onto a stainless steel plate), and wherein the conductive layer further comprises a binder which is polyvinylidene fluoride (Senthilkumar; P10542:C2; “P2.3. Electrode Preparation and SSEDLCs Fabrication”).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the binder of Senthilkumar with the supercapacitor of modified 16/658,784 because it is a known binder suitable for the intended purpose of forming a supercapacitor and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 20, modified 16/658,784 discloses all the limitations of the supercapacitor above but does not disclose an electronic device comprising the supercapacitor.
Senthilkumar teaches an electronic device (Senthilkumar; P10549:C2; Fig. 11(b); five serial SSEDLCs and LED connected with wire) comprising the supercapacitor (Senthilkumar; P10542:C2; “P2.3. Electrode Preparation and SSEDLCs Fabrication”).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to couple the supercapacitor of modified 16/658,784 with the electronic device of Senthilkumar because it is a known electronic device suitable for the intended purpose of being powered by a supercapacitor and the skilled artisan would have a reasonable expectation of success in doing so.
This is a provisional nonstatutory double patenting rejection.
Specification
The use of the term “C-ENERGY SUPER® C65 Carbon Black” (instant specification, P31), which is a trade name or a mark used in commerce, in addition to other terms used throughout the specification, have been noted in this application. These terms should be accompanied by the generic terminology; furthermore these terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 1, 7, 10, & 20 are objected to because of the following informalities:  
Claim 1, line 5, “0.1 wt%-20 wt%” should be changed to read “0.1 wt%-20.0 wt%” to clarify the range as per the instant specification, P18.
Claim 7, line 2, “1 wt%-10 wt%” should be changed to read “1.0 wt%-10.0 wt%” to clarify the range as per the instant specification, P18.
Claim 10, line 2, “2 wt%-7 wt%” should be changed to read “2.0 wt%-7.0 wt%” to clarify the range as per the instant specification, P18.
Claim 20, line 1, “comprising the supercapacitor of claim 1” should be changed to “comprising the supercapacitor of claim 9” as per the instant specification, P6, first line, because there is no antecedent basis for the supercapacitor in claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Senthilkumar et al. "High performance solid-state electric double layer capacitor from redox mediated gel polymer electrolyte and renewable tamarind fruit shell derived porous carbon" and “Supporting Information” (combined in one document) and further in view of Nam et al. (KR 101389826 B1) (as recited in the IDS dated 10/22/2019) (English machine translation provided herein).
Regarding claim 1, Senthilkumar discloses a gel polymer electrolyte (P10542:C2; “2.2. Gel Electrolyte Preparation”), comprising: a hydrogel matrix (P10542:C2; a gel comprising PVA will have the properties of being a crosslinked hydrophilic polymer that does not dissolve in water) comprising a polymer formed by a reaction of a monomer system (P10542:C2; PVA); and a molybdate(VI) salt (P10542:C2; Na2MoO4) dispersed in the hydrogel matrix (P10542:C2; upon being stirred with the monomer system), wherein the molybdate(VI) salt is present in an amount of 9.1 wt% (P10542:C2; 1 g of PVA, 1g of H2SO4, and 0.2 g of Na2MoO4) relative to a total weight of the hydrogel matrix which is within the claimed range of 0.1 wt%-20.0 wt%.
Senthilkumar does not disclose wherein the monomer system comprises 2-acrylamido-2-methyl-1-propanesulfonic acid (AMPS).
Nam teaches a gel polymer electrolyte (machine translation; P3; “Means to solve the problem”), comprising: a hydrogel matrix (machine translation; P10; a gel comprising AMPS will have the properties of being a crosslinked hydrophilic polymer that does not dissolve in water) comprising a polymer formed by a reaction of a monomer system comprising 2-acrylamido-2-methyl-1-propanesulfonic acid (AMPS) (machine translation; P10; the three last paragraphs) because it provides for an electrolyte gel with excellent ion conductivity (machine translation; P6; Means to solve the problem).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the monomer system of Senthilkuma with the monomer system of Nam because it provides for an electrolyte gel with excellent ion conductivity and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 2, modified Senthilkumar discloses all the limitations of the gel polymer electrolyte above and further discloses wherein the polymer is a homopolymer formed by a reaction of AMPS (Nam; machine translation; P10; middle paragraph; sample (b); PAMPS) because using such a polymer allows for an electrode with a higher specific capacity (Nam; machine translation; P10; last paragraph).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the polymer of Nam as the polymer of modified Senthilkumar because using such a polymer allows for an electrode with a higher specific capacity and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 3, modified Senthilkumar discloses all the limitations of the gel polymer electrolyte above and further discloses wherein the polymer is a copolymer formed by a reaction of a monomer system comprising AMPS and an additional monomer which is an acrylate monomer (Nam; machine translation; P9; middle paragraph; PAA).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the polymer of Nam as the polymer of modified Senthilkumar because it is a known polymer suitable for the intended purpose of forming a gel polymer electrolyte and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 4, modified Senthilkumar discloses all the limitations of the gel polymer electrolyte above and further discloses wherein the molybdate(VI) salt is a sodium molybdate(VI) (Senthilkumar; P10542:C2; Na2MoO4).
Regarding claim 7, modified Senthilkumar discloses all the limitations of the gel polymer electrolyte above and further discloses wherein the molybdate(VI) salt is present in an amount of 9.1 wt% (Senthilkumar; P10542:C2; 1 g of PVA, 1g of H2SO4, and 0.2 g of Na2MoO4) relative to a total weight of the hydrogel matrix which is within the claimed range of 1.0 wt%-10.0 wt%.
Regarding claim 8, modified Senthilkumar discloses all the limitations of the gel polymer electrolyte above and further discloses wherein the hydrogel composition comprising a hydrogel matrix comprising a polymer formed by a reaction of a monomer system comprising AMPS (Nam; machine translation; P10; the three last paragraphs) and a molybdate(VI) salt (Senthilkumar; P10542:C2; Na2MoO4) which is similar to the hydrogel composition in the instant specification P32; Example 2 and P35; Example 6.
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Therefore, modified Senthilkumar inherently discloses wherein the gel polymer electrolyte is “substantially amorphous.” 
Regarding claim 9, modified Senthilkumar discloses all the limitations of the gel polymer electrolyte above and further discloses a supercapacitor (Senthilkumar; P10542:C2; “P2.3. Electrode Preparation and SSEDLCs Fabrication”), comprising: a first electrode and a second electrode (Senthilkumar; P10542:C2; “P2.3. Electrode Preparation and SSEDLCs Fabrication”; each electrode comprises AC, carbon black, and polyvinylidene fluoride in N-methyl-2-pyrrolidone spread onto a stainless steel plate); and the polymer gel electrolyte arranged between the first and the second electrodes (Senthilkumar; P10542:C2; Fig. 2(b)); wherein the first and the second electrodes each comprises: a current collector (Senthilkumar; P10542:C2; “P2.3. Electrode Preparation and SSEDLCs Fabrication”; each electrode comprises a stainless steel plate); and a conductive layer disposed on the current collector (Senthilkumar; P10542:C2; “P2.3. Electrode Preparation and SSEDLCs Fabrication”; each electrode comprises AC, carbon black, and polyvinylidene fluoride in N-methyl-2-pyrrolidone spread onto a stainless steel plate), and wherein the polymer gel electrolyte is in electrical contact with the conductive layers of the first and the second electrodes (Senthilkumar; P10542:C2; Fig. 2(b)).
Regarding claim 10, modified Senthilkumar discloses all the limitations of the gel polymer electrolyte above and further discloses wherein the molybdate(VI) salt is present in an amount of 4.8 wt% (Senthilkumar; P10542:C2; and Supporting Information; P6; Fig. S6; 1 g of PVA, 1g of H2SO4, and 0.1 g of Na2MoO4) relative to a total weight of the hydrogel matrix which is within the claimed range of 2.0 wt%-7.0 wt%.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the amount of molybdate(VI) salt taught in Senthilkumar in the supercapacitor of Senthilkumar because it is a known amount of molybdate(VI) salt suitable for the intended purpose of forming a hydrogel matrix and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 11, modified Senthilkumar discloses all the limitations of the supercapacitor above and further discloses wherein the conductive layer comprises a conductive carbon (Senthilkumar; P10542:C2; “P2.3. Electrode Preparation and SSEDLCs Fabrication”; each electrode comprises AC and carbon black).
Regarding claim 12, modified Senthilkumar discloses all the limitations supercapacitor above and further discloses wherein the conductive layer comprises a conductive carbon which is active carbon and carbon black (Senthilkumar; P10542:C2; “P2.3. Electrode Preparation and SSEDLCs Fabrication”; each electrode comprises AC and carbon black). 
Regarding claim 13, modified Senthilkumar discloses all the limitations of the supercapacitor above and further discloses wherein the conductive carbon is active carbon (Senthilkumar; P10542:C2; “P2.3. Electrode Preparation and SSEDLCs Fabrication”; each electrode comprises AC and carbon black).
Regarding claim 16, modified Senthilkumar discloses all the limitations of the supercapacitor above and further discloses wherein the conductive layer further comprises a binder which is polyvinylidene fluoride (Senthilkumar; P10542:C2; “P2.3. Electrode Preparation and SSEDLCs Fabrication”).
Regarding claim 17, modified Senthilkumar discloses all the limitations of the supercapacitor above and further discloses wherein the method of making the supercapacitor comprises forming a polymer electrolyte gel (Senthilkumar; P10542:C2; “2.2. Gel Electrolyte Preparation”) comprising a hydrogel matrix (Senthilkumar; P10542:C2; a gel comprising PVA will have the properties of being a crosslinked hydrophilic polymer that does not dissolve in water) comprising a polymer formed by a reaction of a monomer system comprising 2-acrylamido-2-methyl-1-propanesulfonic acid (AMPS) (Nam; machine translation; P10; the three last paragraphs); and a molybdate(VI) salt (Senthilkumar; P10542:C2; Na2MoO4)  dispersed in the hydrogel matrix (Senthilkumar; P10542:C2; upon being stirred with the monomer system), wherein the molybdate(VI) salt is present in an amount of 4.8 wt% (Senthilkumar; P10542:C2; and Supporting Information; P6; Fig. S6; 1 g of PVA, 1g of H2SO4, and 0.1 g of Na2MoO4) of the molybdate(VI) salt relative to a total weight of the hydrogel matrix; and wherein the polymer gel electrolyte is arranged between a first and a second electrode (Senthilkumar; P10542:C2; Fig. 2(b)), wherein each of the first and the second electrode comprises: a current collector; and a conductive layer disposed on the current collector; and wherein the conductive layer comprises active carbon (Senthilkumar; P10542:C2; “P2.3. Electrode Preparation and SSEDLCs Fabrication”; each electrode comprises AC, carbon black, and polyvinylidene fluoride in N-methyl-2-pyrrolidone spread onto a stainless steel plate).
The instant specification discloses wherein the method of making the supercapacitor comprises forming an a polymer electrolyte gel (P32; Example 2) comprising a hydrogel matrix (P32; Example 2) comprising a polymer formed by a reaction of a monomer system comprising 2-acrylamido-2-methyl-1-propanesulfonic acid (AMPS) (P32; Example 2); and a molybdate(VI) salt (P32-33; Example 2) dispersed in the hydrogel matrix (P32; Example 2), wherein the molybdate(VI) salt is present in an amount of 2.0 wt%-7.0 wt% of the molybdate(VI) salt relative to a total weight of the hydrogel matrix (P32; Example 3 & Fig. 5A); and wherein the polymer gel electrolyte is arranged between a first and a second electrode (P32-33; Example 3), wherein each of the first and the second electrode comprises: a current collector (P32-33; Example 3); and a conductive layer disposed on the current collector; and wherein the conductive layer comprises active carbon (P32-33; Example 3).
Given that the supercapacitor of the instant specification was made in a similar manner to the supercapacitor of modified Senthilkumar, then a similar specific capacitance and current density would be expected to include a supercapacitor having “a specific capacitance (Cs) of 360-550 F/g at a current density in a range of 1-10 A/g.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the claimed specific capacitance and current density in the supercapacitor of modified Senthilkumar because the supercapacitor of modified Senthilkumar and the supercapacitor of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 18, modified Senthilkumar discloses all the limitations of the supercapacitor above and further discloses wherein the method of making the supercapacitor comprises forming a polymer electrolyte gel (Senthilkumar; P10542:C2; “2.2. Gel Electrolyte Preparation”) comprising a hydrogel matrix (Senthilkumar; P10542:C2; a gel comprising PVA will have the properties of being a crosslinked hydrophilic polymer that does not dissolve in water) comprising a polymer formed by a reaction of a monomer system comprising 2-acrylamido-2-methyl-1-propanesulfonic acid (AMPS) (Nam; machine translation; P10; the three last paragraphs); and a molybdate(VI) salt (Senthilkumar; P10542:C2; Na2MoO4)  dispersed in the hydrogel matrix (Senthilkumar; P10542:C2; upon being stirred with the monomer system), wherein the molybdate(VI) salt is present in an amount of 4.8 wt% (Senthilkumar; P10542:C2; and Supporting Information; P6; Fig. S6; 1 g of PVA, 1g of H2SO4, and 0.1 g of Na2MoO4) of the molybdate(VI) salt relative to a total weight of the hydrogel matrix; and wherein the polymer gel electrolyte is arranged between a first and a second electrode (Senthilkumar; P10542:C2; Fig. 2(b)), wherein each of the first and the second electrode comprises: a current collector; and a conductive layer disposed on the current collector; and wherein the conductive layer comprises active carbon (Senthilkumar; P10542:C2; “P2.3. Electrode Preparation and SSEDLCs Fabrication”; each electrode comprises AC, carbon black, and polyvinylidene fluoride in N-methyl-2-pyrrolidone spread onto a stainless steel plate).
The instant specification discloses wherein the method of making the supercapacitor comprises forming an a polymer electrolyte gel (P32; Example 2) comprising a hydrogel matrix (P32; Example 2) comprising a polymer formed by a reaction of a monomer system comprising 2-acrylamido-2-methyl-1-propanesulfonic acid (AMPS) (P32; Example 2); and a molybdate(VI) salt (P32-33; Example 2) dispersed in the hydrogel matrix (P32; Example 2), wherein the molybdate(VI) salt is present in an amount of 2.0 wt%-7.0 wt% of the molybdate(VI) salt relative to a total weight of the hydrogel matrix (P32; Example 3 & Fig. 5A); and wherein the polymer gel electrolyte is arranged between a first and a second electrode (P32-33; Example 3), wherein each of the first and the second electrode comprises: a current collector (P32-33; Example 3); and a conductive layer disposed on the current collector; and wherein the conductive layer comprises active carbon (P32-33; Example 3).
Given that the supercapacitor of the instant specification was made in a similar manner to the supercapacitor of modified Senthilkumar, then a similar energy density would be expected to include a supercapacitor having “an energy density in a range of 200-280 W · h/kg.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the claimed energy density in the supercapacitor of modified Senthilkumar because the supercapacitor of modified Senthilkumar and the supercapacitor of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 19, modified Senthilkumar discloses all the limitations of the supercapacitor above and further discloses wherein the method of making the supercapacitor comprises forming a polymer electrolyte gel (Senthilkumar; P10542:C2; “2.2. Gel Electrolyte Preparation”) comprising a hydrogel matrix (Senthilkumar; P10542:C2; a gel comprising PVA will have the properties of being a crosslinked hydrophilic polymer that does not dissolve in water) comprising a polymer formed by a reaction of a monomer system comprising 2-acrylamido-2-methyl-1-propanesulfonic acid (AMPS) (Nam; machine translation; P10; the three last paragraphs); and a molybdate(VI) salt (Senthilkumar; P10542:C2; Na2MoO4)  dispersed in the hydrogel matrix (Senthilkumar; P10542:C2; upon being stirred with the monomer system), wherein the molybdate(VI) salt is present in an amount of 4.8 wt% (Senthilkumar; P10542:C2; and Supporting Information; P6; Fig. S6; 1 g of PVA, 1g of H2SO4, and 0.1 g of Na2MoO4) of the molybdate(VI) salt relative to a total weight of the hydrogel matrix; and wherein the polymer gel electrolyte is arranged between a first and a second electrode (Senthilkumar; P10542:C2; Fig. 2(b)), wherein each of the first and the second electrode comprises: a current collector; and a conductive layer disposed on the current collector; and wherein the conductive layer comprises active carbon (Senthilkumar; P10542:C2; “P2.3. Electrode Preparation and SSEDLCs Fabrication”; each electrode comprises AC, carbon black, and polyvinylidene fluoride in N-methyl-2-pyrrolidone spread onto a stainless steel plate).
The instant specification discloses wherein the method of making the supercapacitor comprises forming an a polymer electrolyte gel (P32; Example 2) comprising a hydrogel matrix (P32; Example 2) comprising a polymer formed by a reaction of a monomer system comprising 2-acrylamido-2-methyl-1-propanesulfonic acid (AMPS) (P32; Example 2); and a molybdate(VI) salt (P32-33; Example 2) dispersed in the hydrogel matrix (P32; Example 2), wherein the molybdate(VI) salt is present in an amount of 2.0 wt%-7.0 wt% of the molybdate(VI) salt relative to a total weight of the hydrogel matrix (P32; Example 3 & Fig. 5A); and wherein the polymer gel electrolyte is arranged between a first and a second electrode (P32-33; Example 3), wherein each of the first and the second electrode comprises: a current collector (P32-33; Example 3); and a conductive layer disposed on the current collector; and wherein the conductive layer comprises active carbon (P32-33; Example 3).
Given that the supercapacitor of the instant specification was made in a similar manner to the supercapacitor of modified Senthilkumar, then a similar power density would be expected to include a supercapacitor having “a power density in a range of 2-20 kW/kg.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the claimed power density in the supercapacitor of modified Senthilkumar because the supercapacitor of modified Senthilkumar and the supercapacitor of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 20, modified Senthilkumar discloses all the limitations of the supercapacitor above and further discloses an electronic device (Senthilkumar; P10549:C2; Fig. 11(b); five serial SSEDLCs and LED connected with wire).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Senthilkumar et al. "High performance solid-state electric double layer capacitor from redox mediated gel polymer electrolyte and renewable tamarind fruit shell derived porous carbon" and “Supporting Information” (combined in one document) and Nam et al. (KR 101389826 B1) (as recited in the IDS dated 10/22/2019) (English machine translation provided herein) as applied to claim 4 above, and further in view of Liu et al. (CN 103943363 A) (English machine translation provided herein).
Regarding claim 5, modified Senthilkumar discloses all the limitations of the gel polymer electrolyte above but does not disclose wherein the molybdate(VI) salt is an ammonium molybdate(VI) which is at least one selected from the group consisting of ammonium orthomolybdate ((NH4)2MoO4), ammonium heptamolybdate ((NH4)6Mo7O24), and ammonium dimolybdate ((NH4)2Mo2O7).
Liu teaches a polymer electrolyte (machine translation; PDF 2; “Description” and PDF 6; embodiment 5) wherein the molybdate(VI) salt is an ammonium molybdate(VI) which is orthomolybdate ((NH4)2MoO4) (machine translation; PDF 6; embodiment 5; ammonium molybdate).
Liu further teaches wherein the polymer electrolyte is used for a capacitor.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the molybdate(VI) salt of Liu with the gel polymer electrolyte of modified Senthilkumar because it is a known salt suitable for the intended purpose of use in a polymer electrolyte for a capacitor and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 6, modified Senthilkumar discloses all the limitations of the gel polymer electrolyte above and further discloses wherein the molybdate salt is ammonium orthomolybdate (Liu; machine translation; PDF 6; embodiment 5; ammonium molybdate). 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Senthilkumar et al. "High performance solid-state electric double layer capacitor from redox mediated gel polymer electrolyte and renewable tamarind fruit shell derived porous carbon" and “Supporting Information” (combined in one document) and Nam et al. (KR 101389826 B1) (as recited in the IDS dated 10/22/2019) (English machine translation provided herein) as applied to claim 9 above, and further in view of Bae et al. (US 20120134072 A1).
Regarding claim 14, modified Senthilkumar discloses all the limitations of the supercapacitor above but does not disclose wherein the current collector comprises at least one metal selected from the group consisting of aluminum, gold, silver, copper, platinum, nickel, titanium, and iron.
Bae teaches a supercapacitor [0003], comprising: a first electrode and a second electrode (Fig. 3) [0061], wherein the first and the second electrode each comprises a current collector (Fig. 3; 211) [0061], wherein the current collector comprises aluminum [0064] because it is inexpensive and capable of suppressing an increase in resistance [0064].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the current collector taught in Bae for the current collector of modified Senthilkumar because it is inexpensive and capable of suppressing an increase in resistance and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 15, modified Senthilkumar discloses all the limitations of the supercapacitor above but does not disclose wherein the current collector is aluminum.
Bae teaches a supercapacitor [0003], comprising: a first electrode and a second electrode (Fig. 3) [0061], wherein the first and the second electrode each comprises a current collector (Fig. 3; 211) [0061], wherein the current collector is aluminum [0064] because it is inexpensive and capable of suppressing an increase in resistance [0064].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the current collector taught in Bae for the current collector of modified Senthilkumar because it is inexpensive and capable of suppressing an increase in resistance and the skilled artisan would have a reasonable expectation of success in doing so.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724   

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759